DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-195391, filed on 10/05/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
[Page 29, Lines 15-20]: As written it reads “In the example explained according to the above-described embodiment, at Step S11, the control determining unit 34 determines that, as the second control, the process is performed to feed ultrasound images forward or backward in a state at a predetermined speed at the same time as the touch on the touch-pad 51 with the touching object ends”, however, the label S11 does not appear within the any of the included figures.  
Appropriate correction is required.
Claim Objections
Claims 1, 4, and 8 are objected to because of the following informalities:
	

In regard to claim 1, the claim reads “performing, based on a command signal output from a touch-pad in accordance with a change in a touch position of a touching object, a process corresponding to the set processing mode, the ultrasound observation device;”, however in order to be grammatically correct it should read “performing, based on a command signal output from a touch-pad in accordance with a change in a touch position of a touching object, a process corresponding to the set processing mode of the ultrasound observation device.
In regard to claim 4, the claim reads “wherein the processort determines that the first control […]”, however in order to correct the typo it should read “wherein the processor determines that the first control […]”.  
In regard to claim 8, the claim reads “futher comprising a controller configured to perform […]”, however in order to correct the typo it should read “further comprising a controller configured to perform […]”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 9-11 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 1, the claim recites the limitation "command signal output from a touch-pad", however there is insufficient antecedent basis for this limitation in the claim. The applicant does not positively recite a touch-pad that is configured to output a command signal. Additionally, the applicant does not define “any one of processing modes” that can be set by the processor. Thus, it is unclear what processing modes can be used by the ultrasound observation device. Furthermore, although the 
In regard to claims 1, 4-7 and 10-11, the claims recite “to perform a predetermined process […]” however it is unclear what this predetermined process performs in the context of the ultrasound observation device (Claims 1, and 4-7), the method of operating an ultrasound observation device (Claim 10) and the non-transitory computer readable recording medium (Claim 11). The examiner recommends clarifying what predetermined process or processes are performed by the ultrasound observation device and the corresponding method of operating and the associated non-transitory computer readable recording medium.
In regard to claims 2-3, the claims recite “a predetermined operation pattern”, however it is unclear what this predetermined operation pattern represents in the context of the ultrasound observation device. This term could encompass a wide variety of operations including but not limited to sliding, rotating, pinching, flicking and the like of the ultrasound image. The examiner recommends clarifying this term as it related to the operation of the processor of the ultrasound observation device. 
In regard to claims 6-7, the claims recite “a predetermined speed”, however it is unclear what this predetermined speed corresponds to in the context of the ultrasound observation device. When defined in this way, this predetermined speed could vary (i.e. be rapid or gradual) and therefore, one of ordinary skill in the art would not be appraised of the predetermined speed in terms of how quickly the operation is performed.
In regard to claim 7, the claim recites “the set processing mode is a rotation mode for rotating the ultrasound image displayed on a display device”, however there is a lack of antecedent basis with respect to the “display device”. In this case, claim 1, on which this claim depends, does not positively recite a display device. Therefore, this claim is rendered indefinite because the claim attempts to further define an unclaimed element. 
In regard to claim 9, the claim recites “further comprising a display controller configured to cause a display to display […]”, however there is a lack of antecedent basis with respect to the “display”. In this case, claim 1, on which this claim depends, does not positively recite a display. Therefore, this claim is rendered indefinite because the claim attempts to further define an unclaimed element. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiang et al. US 20140121524 A1 “Chiang”.
In regard to claim 1, Chiang teaches “An ultrasound observation device comprising a processor comprising hardware, the processor being configured to execute:” [Claim 1] “setting any one of processing modes regarding multiple different processes performed on an ultrasound image by a user” [0081]; “performing, based on a command signal output from a touch-pad in accordance with a change in a touch position of a touching object, a process corresponding to the set processing mode, the ultrasound observation device” [0079, 0078, 0007]; and “determine, based on the set processing mode, a control to be performed out of a first control to stop a process on the ultrasound image and a second control to perform a predetermined process on the ultrasound image when it is detected that the touching object moves away from the touch-pad” [0092, 0079, 0007, 0194, 0082].
In regard to an ultrasound observation device comprising a processor comprising hardware, the processor configured to execute specific functions, Chiang discloses “A handheld medical ultrasound imaging device comprising: a transducer probe housing a transducer array; and a tablet housing, the housing having a front panel, a computer in the housing, the computer including at least one processor 
In regard to the processor being configured to execute setting any one of processing modes regarding multiple different processes performed on an ultrasound image by a user, Chiang discloses “Additional operational modes and/or functions controlled by specific single point/multipoint gestures on the surface 105 of the touch screen display 104, can include, but are not limited to, freeze/store operations, 2-dimensional mode operations, gain control, color control, split screen control, PW imaging control, cine/time-series image clip scrolling control, zoom and pan control, full screen display, Doppler and 2-dimensional beam steering control, and/or body marking control” [0081]. Therefore, multiple different processes can be performed on the ultrasound image based on the processing mode. In order for the additional operational modes (i.e. processing modes) to be carried out by the medical ultrasound imaging device, the processor had to have set any one of the processing modes based on the specific single point/multipoint gestures. Therefore, the processor has to be configured to execute setting any one of processing modes regarding multiple difference processes performed on an ultrasound image. In regard to the user setting any one of the processing modes, Chiang discloses “Further, users can provide one or more specific single point/multipoint gestures as user inputs for specifying at least one selected subset of the touch controls to be implemented, as required and/or desired, on the touch screen display 104” [0081]. Thus, the user can provide single point/multipoint gestures which can be used to control the setting of the operational mode (i.e. processing mode). 


In regard to the processor being configured to determine a first control to stop a process on the ultrasound image, Chiang discloses “In an exemplary mode of operation, medical personnel can employ simple single point gestures and/or more complex multipoint gestures as user inputs to the multi-touch LCD touch screen for controlling operational modes and/or functions of the exemplary medical ultrasound imaging equipment” [0007]. Therefore, the user can utilize specific gestures to control an operational mode (i.e. a set processing mode) for performing a predetermined process on the ultrasound image. Furthermore, Chiang discloses in FIG. 3B, that “A user can select 344 a first display operation having a first plurality of touch gestures associated therewith. Using a static or moving gesture the user can perform one of the plurality of gestures operable to control the imaging operation and can specifically select one of a plurality of gestures that can adjust beamforming parameters 346 being used to generate image data associated with the first display operation” [0082]. In this case, the 
In regard to the processor being configured to determine a second control to perform a predetermined process on the ultrasound image, Chiang discloses “The user can further elect to perform a different gesture having a different velocity characteristic (direction or speed or both) to adjust a second characteristic of the first ultrasound display operation. The displayed image is then updated 352 based on the second gesture, which can modify imaging processing parameters of beamforming parameters” [0082]. In this case, since the second gesture can be used to modify (i.e. control) imaging processing parameters, under broadest reasonable interpretation, the second gesture represents a second control that is performed when the set processing mode is a processing mode for performing the predetermined process on the ultrasound image. Furthermore, Chiang discloses “The multi-touch LCD touch screen receives the single point/multipoint gestures as user inputs, and provides the user inputs to the processor, which executes program instructions stored in the memory to carry out the predetermined operations associated with the single point/multipoint gestures” [0079]. Since the user input corresponding to the single point/multipoint gesture can be used to carry out a predetermined operation on the ultrasound image (i.e. such as a flick/pinch/rotate gesture and the like), under 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Chiang teaches “wherein the processor further determines whether a change in a touch position of the touching object on the touch-pad is a predetermined operation pattern” [0079, 0007] and “determines a control to be performed out of the first control and the second control based on the set processing mode and a determination result of whether the change in the touch position of the touching object on the touch-pad is the predetermined operation pattern” [0007, 0082, 0079].
In regard to the processor further determining whether a change in a touch position of the touching object on the touch-pad is a predetermined operation pattern, Chiang discloses “As shown in FIG. 3A, such single point/multipoint gestures on the surface 105 of the touch screen display 104 can include, but are not limited to, a tap gesture 302, a pinch gesture 304, a flick gesture 306, 314, a rotate gesture 308, 316, a double tap gesture 310, a spread gesture 312, a drag gesture 318, a press gesture 320, a press and drag gesture 322, and/or a palm gesture 324. For example, such single point/multipoint gestures can be stored in at least one gesture library in the memory implemented on the computer motherboard 106” [0079]. According to the instant application, the predetermined operation pattern is a flick operation ([Page 22, Lines 17-20]). Furthermore, Chiang discloses “The multi-touch LCD (i.e. liquid crystal display) touch screen receives the single point/multipoint gestures as user inputs, and provides the user inputs to the computer, which executes, using the processor, program instructions stored in the memory to carry out the predetermined operations associated with the single point/multipoint gestures, at least at some times, in conjunction with the ultrasound engine” [0007]. In this case, the single point/multipoint gestures represent user inputs to the computer and the processor executes program instructions carry out predetermined operations associated with these gestures (i.e. 
In regard to the processor determining a control to be performed out of the first control and the second control based on the set processing mode, Chiang discloses “In an exemplary mode of operation, medical personnel can employ simple single point gestures and/or more complex multipoint gestures as user inputs to the multi-touch LCD touch screen for controlling operational modes and/or functions of the exemplary medical ultrasound imaging equipment” [0007]. Therefore, the user can utilize specific gestures to control an operational mode (i.e. a set processing mode) for performing a predetermined process on the ultrasound image. Furthermore, Chiang discloses in FIG. 3B, that “A user can select 344 a first display operation having a first plurality of touch gestures associated therewith. Using a static or moving gesture the user can perform one of the plurality of gestures operable to control the imaging operation and can specifically select one of a plurality of gestures that can adjust beamforming parameters 346 being used to generate image data associated with the first display operation” [0082]. In this case, the first display operation is associated with a plurality of gestures that are used to adjust (i.e. control) the beamforming parameters that are used to generate the image data. Therefore, in order to control the beamforming parameters, the processor had to have determined that the first control (i.e. associated with the plurality of gestures that are associated with the first display operation) is to be performed when the set processing mode is a processing mode for performing the predetermined process on the ultrasound image. Additionally, in regard to the second control, Chiang discloses “The user can further elect to perform a different gesture having a different velocity characteristic (direction or speed or both) to adjust a second characteristic of the first ultrasound display operation. The 
In regard to a determination result of whether the change in the touch position of the touching object on the touch-pad is the predetermined operation pattern, Chiang discloses “The multi-touch LCD touch screen receives the single point/multipoint gestures as user inputs, and provides the user inputs to the processor, which executes program instructions stored in the memory to carry out the predetermined operations associated with the single point/multipoint gestures, at least at some times, in conjunction with the ultrasound engine 108. […]” [0079]. In order for the processor to execute program instructions based on the single point/multipoint gestures input by the user, under broadest reasonable interpretation, the processor had to have determined whether the change in the touch position of the touching object on the touch-pad (i.e. the touch screen) is the predetermined operation pattern. Therefore, under broadest reasonable interpretation the processor can utilize the determination result of whether the change in the touch position of the touching object on the touch-pad is the predetermined operation pattern when determining a control to be performed out of the first control and the second control based on the set processing mode.
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Chiang teaches “wherein the processor determines whether the change in the touch position of the touching object is the predetermined operation pattern based on a 
In regard to the processor determining whether the change in the touch position of the touching object is the predetermined operation pattern, Chiang discloses “As shown in FIG. 3A, such single point/multipoint gestures on the surface 105 of the touch screen display 104 can include, but are not limited to, a tap gesture 302, a pinch gesture 304, a flick gesture 306, 314, a rotate gesture 308, 316, a double tap gesture 310, a spread gesture 312, a drag gesture 318, a press gesture 320, a press and drag gesture 322, and/or a palm gesture 324. For example, such single point/multipoint gestures can be stored in at least one gesture library in the memory implemented on the computer motherboard 106” [0079]. According to the instant application, the predetermined operation pattern is a flick operation ([Page 22, Lines 17-20]). Furthermore, Chiang discloses “The multi-touch LCD (i.e. liquid crystal display) touch screen receives the single point/multipoint gestures as user inputs, and provides the user inputs to the computer, which executes, using the processor, program instructions stored in the memory to carry out the predetermined operations associated with the single point/multipoint gestures, at least at some times, in conjunction with the ultrasound engine” [0007]. In this case, the single point/multipoint gestures represent user inputs to the computer and the processor executes program instructions carry out predetermined operations associated with these gestures (i.e. predetermined operation patterns). Since the single point/multipoint gestures include flick gestures (i.e. as stated in the instant application) and the processor can execute program instructions associated with the single point/multipoint gestures input by the operator to the touch screen display, under broadest reasonable interpretation, the processor is capable of determining whether a change in a touch position of the touching object on the touch-pad is a predetermined operation pattern (i.e. a flick operation).

Furthermore, in regard to the change in the touch position being based an acceleration of an operation, Chiang discloses “In this case, the touch-screen program needs to track the initial velocity or acceleration of the finger to determine if it is a “flick” gesture or a “drag-and-move” gesture. Thus, the touch engine that receives data from the touchscreen sensor device is programmed to discriminate between velocity thresholds that indicate different gestures” [0086]. Since the touch screen program can track the initial velocity or acceleration of the finger (i.e. the touching object) as it is performing different gestures, under broadest reasonable interpretation, the processor had to have determined the change in touch position based on an acceleration operation of the touching object across the touch-pad (i.e. touchscreen).

Furthermore, in regard to the change in the touch position being based on a pressing force due to the touching object against the touch-pad, Chiang discloses “FIGS. 8a-8c further depict a virtual window 806 that provides a view of a magnified portion of the ultrasound image of the of the cystic lesion 804, which is covered by one of the user’s fingers, such as a finger 810, pressed against the surface 105 of the touch screen display 104” [0097]. Since the finger 810 (i.e. the touching object) is pressed against the touch screen display 104 (i.e. the touch-pad), the finger 810 would exert a pressing force as it is pressed to the surface of the touch screen display. Therefore, under broadest reasonable interpretation, the change in the touch position can be based on a pressing force due to the touching object against the touch-pad.
Therefore, at least one of the factors described within the claim can be utilized to determine whether the change in the touch position of the touching object is the predetermined operation pattern.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Chiang teaches “wherein the processor determines that the first control is to be performed when the set processing mode is a processing mode for performing the predetermined process on the ultrasound image on a position by using information on a position at which the touching object moves away from the touch-pad” [0007, 0082, and 0092].

In regard to using information on a position at which the touching object moves away from the touch-pad, Chiang discloses “For example, using his or her finger (see, e.g., a finger 508; FIGS. 5A-5D), the user can obtain the virtual window 506 by employing a press gesture (see, e.g., the press gesture 320; FIG. 3) against the surface 105 of the touch screen display 104 (see FIG. 5B) in the vicinity of a region of interest, such as the region corresponding to the cystic lesion 504” [0092]. Thus, the user can use their finger (i.e. a touching object) to touch the touch screen (i.e. touch-pad) at a specific position on the ultrasound image. Furthermore, Chiang discloses “The user can remove the virtual window 506 from 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said Chiang teaches “wherein the processor determines that the second control is to be performed when the set processing mode is a33Docket No. POLA-18920-US Status: FINALprocessing mode for performing the predetermined process on the ultrasound image by using information on a movement at the touch position of the touching object on the touch-pad” [0082, 0078].
In regard to the processor determining that the second control is to be performed when the set processing mode is a processing mode for performing the predetermined process on the ultrasound image, Chiang discloses “The user can further elect to perform a different gesture having a different velocity characteristic (direction or speed or both) to adjust a second characteristic of the first ultrasound display operation. The displayed image is then updated 352 based on the second gesture, which can modify imaging processing parameters of beamforming parameters” [0082]. In this case, since the second gesture can be used to modify (i.e. control) imaging processing parameters, under broadest reasonable interpretation, the second gesture represents a second control that is performed when the set processing mode is a processing mode for performing the predetermined process on the ultrasound image. 
  
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Chiang teaches “wherein the processor determines that, as the predetermined process, a process is performed to rotate the ultrasound image clockwise or anticlockwise in a state at a predetermined speed when the set processing mode is a rotation mode for rotating the ultrasound image displayed on a display device and when it is detected that the touching object moves away from the touch-pad” [0079, FIG. 3AD, FIG. 3AH, 0092].
In regard to the processor determining that a process is performed to rotate the ultrasound image clockwise or anticlockwise in a state at a predetermined speed when the set processing mode is a rotation mode for rotating the ultrasound image displayed on a display device, Chiang discloses “As shown in FIG. 3A, such single point/multipoint gestures on the surface 105 of the touch screen display 104 can include, but are not limited to, a tap gesture 302, a pinch gesture 304, a flick gesture 305, 314, a rotate gesture 308, 316 […]” [0079]. As shown in FIG. 3AD, the rotation gesture 308 is a clockwise rotation. Additionally, as shown in FIG. 3AH, the rotation gesture 316 is an anticlockwise (i.e. counter-
In regard to detecting that the touching object has moved away from the touch-pad, Chiang discloses “The user can remove the virtual window 506 from the touch screen display 104 by lifting his or her finger (see, e.g., the finger 508; FIGS. 5A-5D) from the surface 105 of the touch screen display 104” [0092]. In order for the virtual window 506 to be removed from the touch screen under broadest reasonable interpretation, the processor had to have detected that the touching object (i.e. finger 508) moved away from the touch-pad (i.e. touch screen display 104). 
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Chiang teaches “further comprising a controller configured to perform a process on the ultrasound image in accordance with a determination by the processor” [0079]; “wherein the processor determines that the control is performed to stop the second control when it is detected that the touch-pad is touched by the touching object while the controller is performing the process for the second control” [0096, 0194].
In regard to a controller configured to perform a process on the ultrasound image in accordance with a determination by the processor, Chiang discloses “For example, such single point/multipoint gestures can be stored in at least one gesture library in the memory implemented on the computer motherboard 106. The computer program operative to control system operations can be stored on a computer readable medium and can optionally be implemented using a touch processor connected to an image processor and a control processor connected to the system beamformer” [0079]. In this case, 
In regard to the processor determining that the control is performed to stop the second control when it is detected that the touch pad is touched by the touching object while the controller is performing the second control, Chiang discloses “Similarly, the user can obtain a second cursor 709 (see FIG. 7C) by employing a double tap gesture (see, e.g., the double tap gesture 310; FIG. 3) on the surface 105, and can move the second cursor 709 by employing a drag gesture (see, e.g., the drag gesture 318; FIG. 3) using the finger 710, thereby moving the second cursor 709 to a desired location. Once the second cursor 709 is at the desired location, as determined by the location of the finger 710, the user can fix the second cursor 709 at that location by employing a tap gesture (see, e.g., the tap gesture 302; see FIG. 3) using the finger 712” [0096]. Since the second cursor is subjected to a drag gesture, under broadest reasonable interpretation, the processor had to have controlled this operation. In this case, under broadest reasonable interpretation, the second cursor is controlled by a second control.  Furthermore, in order for the second cursor to be fixed at a location of the finger 710 with a tap gesture, under broadest reasonable interpretation, the processor had to have determined that the control is performed to stop the second control when it is detected that the touch pad is touched by the touching object (i.e. finger 712) while the controller is performing the second control. Furthermore, Chiang discloses “Within the report screen 3600, the image control bar 3608, includes touch controls that may be operated by touch and touch gestures applied by the user directly to the surface of the display. 
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Chiang teaches “further comprising a display controller configured to cause a display to display the set processing mode, a determination by the processor, or the process being performed by the ultrasound observation device” [0132, 0094].
In regard to a display controller configured to cause a display to display the set processing mode, a determination by the processor or the process being performed by the ultrasound observation device, Chiang discloses “The computer motherboard 106 also includes a display controller 1126 for controlling a display device that may be used to display ultrasound data, scans, and maps” [0132]. Therefore, the system includes a display controller. Furthermore, in regard to the display displaying the process being performed by the ultrasound observation device, Chiang discloses “To perform a manual tracing of the endocardial border 604 (se FIG. 6B), the user can employ a press and drag gesture (see, e.g., the press and drag gesture 32; FIG. 3) using the finger 610, as illustrated in FIGS. 6C and 6D. Such a manual tracing of the endocardial border 604 can be highlighted on the touch screen display 104 in any suitable fashion, such as by a dashed line 608 (see FIGS 6C-6E)” [0094]. In this case, the manual tracing is a process that can be performed with the ultrasound observation device. Furthermore, in order for the manual tracing to be highlighted on the touch screen display 104, the display had to have been configured to display the process being performed by the ultrasound observation device. Therefore, 
In regard to claim 10 and 11, Chiang teaches “A method of operating an ultrasound observation device, the method comprising:” (Claim 10) [Claim 35]; “A non-transitory computer-readable medium on which an executable program is recorded, the program causes a processor of an ultrasound observation device to execute” (Claim 11) [0079]; “setting any one of processing modes regarding multiple different processes performed on an ultrasound image by a user” (Claim 10 and 11) [0081]; “performing, based on a command signal output from a touch-pad in accordance with a change in a touch position of a touching object, a process corresponding to the set processing mode” (Claim 10 and 11) [0079, 0078, 0007]; and “determining, based on the set processing mode, a control to be performed out of a first control to stop a process on the ultrasound image and a second control to35Docket No. POLA-18920-US Status: FINALperform a predetermined process on the ultrasound image when it is detected that the touching object moves away from the touch-pad” (Claim 10 and 11) [0092, 0079, 0007, 0194, 0082].
In regard to a method of operating an ultrasound observation device, Chiang discloses “A method of operating a handheld medical ultrasound imaging device, the medical ultrasound imaging device comprising a transducer probe, a tablet housing, the housing having a front panel, a computer in the housing, the computer including at least one processor and at least one memory, a touch screen display for displaying an ultrasound image […] the method comprising the steps of: receiving, at the computer, a first gesture input from the touch screen display; and in response to the first gesture input from the touch screen display, altering an operation of the ultrasound beamformer processing circuit” [Claim 35]. Since the method can be used to operate the handheld medical ultrasound imaging device, and is capable of receiving a first gesture and altering an operation in response to the first gesture, 
In regard to a non-transitory computer-readable medium on which an executable program is recorded, the program causes a processor of an ultrasound observation device to execute specific processing steps, Chiang discloses “The computer program operative to control system operations can be stored on a computer readable medium and can optionally be implemented using a touch processor connected to an image processor and a control processor connected to the system beamformer” [0079].  In this case, since the computer program controls the system operations the computer program represents an executable program which can cause a processor of an ultrasound observation device to execute specific processing steps. Furthermore, since the computer program is stored on a computer readable medium and the computer program can be implemented by the touch processor in conjunction with the image and control processors, the computer-readable medium constitutes a non-transitory computer-readable medium on which an executable program (i.e. computer program) is recorded. 
In regard to setting any one of processing modes regarding multiple different processes performed on an ultrasound image by a user, Chiang discloses “Additional operational modes and/or functions controlled by specific single point/multipoint gestures on the surface 105 of the touch screen display 104, can include, but are not limited to, freeze/store operations, 2-dimensional mode operations, gain control, color control, split screen control, PW imaging control, cine/time-series image clip scrolling control, zoom and pan control, full screen display, Doppler and 2-dimensional beam steering control, and/or body marking control” [0081]. Therefore, multiple different processes can be performed on the ultrasound image based on the processing mode. In order for the additional operational modes (i.e. processing modes) to be carried out by the medical ultrasound imaging device, the processor had to have set any one of the processing modes based on the specific single 
In regard to performing, based on a command signal output from a touch-pad in accordance with a change in a touch position of a touching object, a process corresponding to the set processing mode, Chiang discloses “Users can make such single point/multipoint gestures by various single finger, multi-finger, stylus, and/or palm motions on the surface 105 of the touch screen display 104. The multi-touch LCD touch screen receives the single point/multipoint gestures as user inputs, and provides the user inputs to the processor” [0079]. In this case, the touching object can be a single finger, multiple fingers a stylus or a palm and the touch screen 104 constitutes a touch-pad. Since the single point/multipoint gestures can be dynamic gestures involving movement “caused by dragging one or more fingers across the surface 105 of the touch screen display 104” [0078], under broadest reasonable interpretation, the touch position of a touching object on the touch-pad can change. Additionally, since the multi-touch LCD touch screen provides the user inputs to the processor, under broadest reasonable interpretation, a command signal (i.e. corresponding to the user input) is capable of being output from a touch-pad in accordance with a change in a touch position of a touching object. Furthermore, in regard to the processor performing a process corresponding to the set processing mode of the observation device, Chiang discloses “The multi-touch LCD (i.e. liquid crystal display) touch screen receives the single point/multipoint gestures as user inputs, and provides the user inputs to the computer, which executes, using the processor, program instructions stored in the memory to carry out the predetermined 
In regard to detecting that the touching object moves away from the touch-pad, Chiang discloses “The user can remove the virtual window 506 from the touch screen display 104 by lifting his or her finger (see, e.g., the finger 508; FIGS. 5A-5D) from the surface 105 of the touch screen display” [0092]. In order for the virtual window to be removed the processor had to have detected that the finger 508 (i.e. the touching object) moved away from the touch screen display (i.e. the touch-pad). Additionally, Chiang discloses “As shown in FIG. 3A, such single point/multipoint gestures on the surface 105 of the touch screen display 104 can include, but are not limited to, a tap gesture 302” [0079]. In this case, a tap gesture involves applying the touching object to the touch-pad and subsequently removing the touching object from the touch-pad. Since a tap gesture (i.e. user input) applied to the surface of the touch screen and the user input can be provided to the processor, under broadest reasonable interpretation the processor can detect that the touching object has moved away from the touch-pad and can determine a control to be performed based on the set processing mode corresponding to the single point/multipoint gesture input by the user.
In regard to determining a first control to stop a process on the ultrasound image, Chiang discloses “In an exemplary mode of operation, medical personnel can employ simple single point gestures and/or more complex multipoint gestures as user inputs to the multi-touch LCD touch screen for controlling operational modes and/or functions of the exemplary medical ultrasound imaging equipment” [0007]. Therefore, the user can utilize specific gestures to control an operational mode (i.e. a set processing mode) for performing a predetermined process on the ultrasound image. Furthermore, 
In regard to determining a second control to perform a predetermined process on the ultrasound image, Chiang discloses “The user can further elect to perform a different gesture having a different velocity characteristic (direction or speed or both) to adjust a second characteristic of the first ultrasound display operation. The displayed image is then updated 352 based on the second gesture, which can modify imaging processing parameters of beamforming parameters” [0082]. In this case, since the second gesture can be used to modify (i.e. control) imaging processing parameters, under broadest reasonable interpretation, the second gesture represents a second control that is performed when the set processing mode is a processing mode for performing the predetermined process on the ultrasound image. Furthermore, Chiang discloses “The multi-touch LCD touch screen receives the single point/multipoint gestures as user inputs, and provides the user inputs to the processor, which executes .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. US 20140121524 A1 "Chiang" as applied to claims 1-5, 7, 9-11 above, and further in view of Ahmed et al. US 20060126108 A1 “Ahmed”.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Chiang “when it is detected that the touching object moves away from the touch-pad” [0092].
In regard to detecting that the touching object has moved away from the touch-pad, Chiang discloses “The user can remove the virtual window 506 from the touch screen display 104 by lifting his or her finger (see, e.g., the finger 508; FIGS. 5A-5D) from the surface 105 of the touch screen display 104” [0092]. In order for the virtual window 506 to be removed from the touch screen under broadest reasonable interpretation, the processor had to have detected that the touching object (i.e. finger 508) moved away from the touch-pad (i.e. touch screen display 104).
Chiang does not teach “wherein the processor determines that, as the predetermined process, a process is performed to feed the ultrasound images forward or backward in a state at a predetermined speed when the set processing mode is a browsing mode for browsing the ultrasound images arranged in chronological order while feeding the ultrasound images forward or backward”.
Ahmed teaches “wherein the processor determines that, as the predetermined process, a process is performed to feed the ultrasound images forward or backward in a state at a predetermined speed when the set processing mode is a browsing mode for browsing the ultrasound images arranged in chronological order while feeding the ultrasound images forward or backward” [0012].
In regard to the processor determining a predetermined process is performed to feed the ultrasound images forward or backward in a state at a predetermined speed when the set processing mode is a browsing mode for browsing the ultrasound images arranged in chronological order while feeding the ultrasound images forward or backward, Ahmed discloses “In one illustration of the method, the displaying step includes scrollably displaying a thumbnail 24 of at least one medical image. In this context, by “scrollably displaying” is meant displaying at least one thumbnail and then allowing the user of the printer to interact with the printer to replace one or more of the displayed thumbnails with new 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound observation device of Chiang such that the processor is able to determine when the set processing mode is a browsing mode as disclosed in Ahmed in order to allow the user to scroll through the obtained ultrasound images. In order to assess the changes that exist between multiple images, it is important to be able to transition forward and backward between these images. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to browse through ultrasound images obtained by the ultrasound observation device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stonefield et al. US 20140066766 A1 "Stonefield".
Collamore et al. US 6436040 B1 “Collamore”.
Stonefield is pertinent to the applicant’s disclosure because it includes “An ultrasound imaging system including a user interface configured to receive user inputs from an operator during an imaging session” [Abstract]. 
Collamore is pertinent to the applicant’s disclosure because it includes that “The control circuitry processed the electrical signals and performs operations on an ultrasound image being displayed on a display monitor. The ultrasound images being displayed on the display may be modified by the control circuitry in response to one or more keys of the control panel being actuated by the user” [Abstract, Lines 10-15].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793